DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 02/17/2021.
Status of Rejections
The objections to the drawings, abstract, specification and claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 11-12 is/are obviated by applicant’s cancellation. 
The interpretations of “electrical contact”, “sealing member”, “stocker”, “second holding member”, “arm unit”, “relay contact portion” and “control device” under 35 USC 112(f) have been withdrawn in view of applicant’s arguments.
All other interpretations under 35 USC 112(f) are maintained.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-10 and 13-14 are pending and under consideration for this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“stocker installation part configured to” in claim 1, interpreted as a region of the apparatus that the stocker moves to/from, as shown in Fig. 1 as region 22a and described in Paragraph 0036, lines 10-15.
“a cleaning device configured to” in claim 1, interpreted as a cleansing bath or chamber in which nozzles spray cleansing liquid onto the substrate holder, as exemplified in in Fig. 8-10 and described in Paragraphs 0060.
“attaching/detaching device configured to” in claims 1 and 2, interpreted as an actuator which moves an arm to attach/detach a second substrate holding member from a first substrate holding member, as exemplified in Fig. 5 (60) and described in Paragraph 0049.
“an appearance inspection apparatus configured to” in claims 1 and 4, interpreted as an apparatus including an arm which moves a measuring device which captures image data, such as a camera, or shape data, such as an irradiating laser, as exemplified in Fig. 5-7 (80) and described in Paragraphs 0051-0052, lines 7-16. 
 “a measuring device configured to” in claim 2, interpreted as an image capturing apparatus such as a camera or a device which irradiates a target with a laser such as a blue laser to acquire shape data, as described in Paragraph 0052, lines 9-16.
“conduction check device configured to” in claim 5, not illustrated, but exemplified as the conduction check mechanism in JP 4067275, and interpreted as any mechanism which checks the conduction between an electrical contact and the substrate (see instant Paragraph 0035, lines 9-12). 
“leakage check device configured to” in claim 6, not illustrated, but exemplified as the leakage inspection mechanisms in JP 5782398 or JP 2015-63761, interpreted as any mechanism which checks whether leakage occurs through the sealing member of the substrate holder (see instant Paragraph 0035, lines 3-9).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “conduction check device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the “conduction check device” is not illustrated or described, and is only exemplified as a conduction check mechanism in Japanese Patent No. 4067275, which is incorporated by reference (see instant Paragraph 0035). MPEP § 2181 states “However, the corresponding structure, material, or acts cannot include any structure, material, or acts disclosed only in the material incorporated by reference or a prior art reference. See Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317, 94 USPQ2d 1261, 1267 (Fed. Cir. 2010) (stating, "[s]imply mentioning prior art references in a patent does not suffice as a specification description to give the patentee outright claim to all of the structures disclosed in those references.")”.Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “leakage check device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (U.S. 2014/0230855) in view of Mishima et al. (U.S. 2005/0236268), Ikehata (U.S. 2008/0069672), and Minami et al. (U.S. 2013/0255360).
Regarding claim 1, Mayer teaches an inspection apparatus that inspects a substrate holder (see e.g. Paragraph 0003, lines 1-4) including an electrical contact that contacts the substrate and a sealing member (lip seal) that seals a surface of the substrate (see e.g. Paragraph 0017, lines 15-20), comprising a cleaning device configured to cleanse the substrate holder (“nozzle” for providing cleaning fluid to the substrate holder which may be attached to or separate from the detection mechanism in an “autoclean station”, see e.g. Paragraph 0044, lines 11-15, and Paragraph 0057, lines 22-25), an appearance inspection apparatus configured to acquire shape data of the sealing member (“optical detection hardware” that acquires shape data by measuring reflected light on a “detection region”, which includes the cup bottom and lip seal of the holder; see e.g. Paragraph 0044, lines 1-9, and Paragraph 0031, lines 1-4), and a 
Mayer does not teach the substrate holder being movable between a plating apparatus and the substrate inspection apparatus, instead teaching the substrate inspection apparatus being integrally apart of a plating apparatus (see e.g. Paragraph 0069, lines 12-15).
Mishima teaches a substrate processing apparatus which comprises a plating apparatus and an additional processing apparatus configured to perform an additional process on the substrate (see e.g. Abstract), where the additional processing apparatus has a transfer mechanism to transfer the substrate to and from a placement stage of the plating apparatus and the additional processing apparatus (see e.g. Figs. 5, placement stage 26 on plating apparatus 2 and transfer device 32 on additional process unit 3; Paragraph 0067, lines 1-11). This secondary transfer mechanism moving the substrate to and from the plating apparatus and additional processing unit allows the additional process to be performed without decreasing the throughput of the apparatus (see e.g. Paragraph 0027, lines 1-6). Providing the additional processing unit independently from the plating apparatus allows it to be upgraded and/or replaced at a low cost as needed, without needing to modify the entire substrate processing apparatus (see e.g. Paragraph 0027, lines 6-19).

Mayer in view of Mishima does not teach a stocker installation part configured to take in a stocker configured to house the substrate holder, the stocker itself being movable between the plating apparatus and the inspection apparatus.
Ikehata teaches a substrate processing facility including a plurality of processing devices for processing a substrate (see e.g. Paragraph 0034, lines 1-3), comprising a container, i.e. stocker, that holds a plurality of substrates (see e.g. Fig. 2, container 2; Paragraph 0034, lines 5-6) and a container transport device that transfers the container to substrate loading/unloading sections, i.e. stocker installation parts, of the plurality of substrate processing devices (see e.g. Fig. 2, Paragraph 0034, lines 14-17). Transporting the substrates in this container prevents soiling of the substrates due to exposure to outside air and/or dust during transfer between devices (see e.g. Paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Mayer in view of Mishima to comprise the stocker holding the substrate/holder movable between installation parts of the separate apparatuses as taught by Ikehata in order prevent soiling of the substrate during transfer due to exposure to outside air and/or dust.

Minami teaches a plating apparatus including a substrate attaching/detaching device which opens and closes a substrate holder (“pneumatic cylinder” which is actuated to open/close a second holding member of the substrate holder, see e.g. Paragraph 0075, line 7-Paragraph 0076, line 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mayer in view of Mishima and Ikehata to include the substrate attaching/detaching device taught by Minami in order to allow the loading and unloading of the substrate taught by Mayer to occur alongside the defect detection.
Regarding claim 2, Mayer in view of Mishima, Ikehata and Minami teaches the substrate holder including a first holding member (“cone” of a clamshell apparatus) on which the substrate is placed (see e.g. Mayer Paragraph 0018, lines 13-16) and a second holding member (cup 102) including the sealing member and the electrical contact (lip seal 104 which protects electrical contacts) which detachably holds the substrate with the first holding member (see e.g. Mayer Paragraph 0024, lines 1-7, and 0067), and the substrate attaching/detaching device being configured to maintain a state where the second holder is removed from the first holding member (see e.g. 
Regarding claim 3, Mayer in view of Mishima, Ikehata and Minami teaches all the elements of the inspection apparatus of claim 2 as stated above, as well as the appearance inspection apparatus being configured to acquire shape data of a general “detection region” around the bottom edge and interior edge of the substrate holder to determine the presence of defects, in this case metal build-up (see e.g. Mayer Paragraph 0006, lines 6-14). 
Mayer in view of Mishima, Ikehata and Minami as applied above does not teach a relay contact portion configured to contact the electrical contact to supply current from an external power source to the electrical contact, but does teach an electrical contact bus cylinder (320) which applies current/potential to the wafer along with the electrical contacts of the lip seal (see e.g. Mayer Fig. 3A and 3B; Paragraph 0057, lines 5-8). Mayer further teaches that other substrate holder arrangements may be used (see e.g. Mayer Paragraph 0017, lines 1-3).
Minami teaches a substrate holder for holding a substrate for plating (see e.g. Abstract), comprising a relay contact portion (electrical conductors 86) configured to contact an electrical contact (electrical contacts 88) to supply current from an external power source (via wires) (see e.g. Figs. 3 and 5; Paragraph 0056, lines 1-4, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Mayer in view of Mishima, Ikehata and Minami to utilize the relay contact portion taught by Minami as an alternative method of applying current to the wafer for the plating process.
Regarding claim 4, Mayer in view of Mishima, Ikehata and Minami teaches all the elements of the inspection apparatus of claim 1 as stated above, as well as the appearance inspection apparatus being configured to acquire shape data of a general “detection region” around the bottom edge and interior edge of the substrate holder to determine the presence of defects, in this case metal build-up (see e.g. Mayer Paragraph 0006, lines 6-14). 
Mayer in view of Mishima, Ikehata and Minami as applied above does not explicitly teach an external contact portion electrically connected with an external power source to supply current from the external power source to the electrical contact. Mayer does however teach that other substrate holder arrangements may be used (see e.g. Mayer Paragraph 0017, lines 1-3).
Minami teaches a substrate holder for holding a substrate for plating (see e.g. Abstract), comprising an external contact portion (external contacts on arm 90) electrically connected with an external power source to supply current from the external power source to the electrical contact (see e.g. Paragraph 0077, lines 11-17). This provides the necessary electrical current source required for plating (see e.g. Paragraph 0077, lines 14-17).

Regarding claim 5, Mayer in view of Mishima, Ikehata and Minami teaches all the elements of the inspection apparatus of claim 1 as stated above. Mayer in view of Mishima, Ikehata and Minami as applied above does not teach a substrate conveyance device configured to convey a dummy substrate to the substrate attaching/detaching device or a conduction check device configured to check conduction between the electrical contact and the dummy substrate when the substrate attaching/detaching device takes in the substrate holder holding the dummy substrate. Mayer does however teach a hand-off tool 440 that may interface with a wafer handling station 432 (see e.g. Paragraph 0082, line 1-4).
Minami further teaches a substrate conveyance device (substrate transport device 22) that conveys a substrate to the substrate attaching/detaching device (see e.g. Paragraph 0076, lines 1-4). Minami also teaches a conduction check device (“sensor”) that checks conduction between an electrical contact and the substrate (“sensing contact state”) when the substrate attaching/detaching device takes in the substrate holder holding the substrate (see e.g. Paragraph 0105, lines 1-5). This allows mitigating measures to take place before the held substrate can move onto the plating stage (see e.g. Paragraph 0105, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Mayer in 
Regarding claim 6, Mayer in view of Mishima, Ikehata and Minami teaches all the elements of the inspection apparatus of claim 1 as stated above. Mayer in view of Mishima, Ikehata and Minami as applied above does not teach a substrate conveyance device configured to convey a substrate to the substrate attaching/detaching device or a leakage check device configured to inspect whether the sealing member appropriately seals a surface of the substrate when the substrate attaching/detaching device takes in the substrate holder holding the substrate. Mayer does teach a hand-off tool 440 that may interface with a wafer handling station 432 (Paragraph 0082, line 1-4).
Minami teaches a substrate conveyance device configured to convey a substrate to the substrate attaching/detaching device, as applied to claim 5 above. Minami further teaches a leakage check device configured to inspect whether the sealing member appropriately seals a surface of the substrate when the substrate attaching/detaching device takes in the substrate holder holding the substrate (see e.g. Figs. 6 and 8, “leakage test” with vacuum pressure apparatus; Paragraph 0078-0079, line 5). This system can alert to abnormalities in the mounting of the substrate or failures in the sealing members of the holder (see e.g. Paragraph 0079, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Mayer in 
Regarding claim 7, Mayer in view of Mishima, Ikehata and Minami teaches a control device configured to control the conveyer, the substrate attaching/detaching device, the appearance inspection apparatus and the cleaning device (a controller controls the autocleaning system and detection mechanism, as well as loading the substrate into the holder and positioning the held substrate; see e.g. Mayer Paragraph 0072, lines 1-6, Paragraph 0078, lines 1-6, and Paragraph 0080, lines 1-2), wherein the control device causes the cleaning device to cleanse the substrate holder before inspection by the appearance inspection apparatus (see e.g. Mayer Paragraph 0072, lines 6-8). 
Regarding claim 8, Mayer in view of Mishima, Ikehata and Minami teaches the control device as applied to claim 7 above. Mayer further teaches this control device causing the cleaning device to cleanse the substrate holder when inspection by the appearance inspection apparatus determines that the substrate holder is defective (see e.g. Mayer Paragraph 0073, lines 8-11).
Regarding claim 9, Mayer in view of Mishima, Ikehata and Minami teaches the control device causing the appearance inspection apparatus to inspect the substrate holder again (“re-detection”) after the inspection by the appearance inspection 
Regarding claim 10, Mayer in view of Mishima, Ikehata and Minami teaches the inspection apparatus being coupled with the plating apparatus which performs plating processing on the substrate by using the substrate holder (“electrodeposition apparatus”, see e.g. Mayer Paragraph 0068, lines 2-4, and Paragraph 0069, lines 12-15), and the stocker being movable between the plating apparatus and the stocker installation part of the inspection apparatus (as stated above in regards to claim 1).
	Regarding claim 13, Mayer in view of Mishima, Ikehata and Minami teaches a position sensor configured to detect a position of the stocker (see e.g. Ikehata Figs. 11 and 18, detection piece 107 and detection switch 108 which detect when the container is mounted on the substrate loading/unloading section; Paragraph 0088, lines 1-12).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Mishima, Ikehata and Minami as applied to claim 2 above, and further in view of Rao et al. (U.S. Patent No. 6,630,996), hereinafter Rao.
Mayer in view of Mishima, Ikehata and Minami teaches all the elements of the invention of claim 2 as stated above. Mayer in view of Mishima, Ikehata and Minami does not teach arm unit of the appearance inspection apparatus including a mirror and the measuring device being configured to acquire image data or shape data of at least one of the sealing member and the electric contact through the mirror. Mayer does however teach tuning the reflected and/or incident light by means such as a filter to improve sensitivity of the detector (see e.g. Mayer Paragraph 0048, lines 1-7 and 10-12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the appearance inspection apparatus taught by Mayer in view of Mishima, Ikehata and Minami to include beam shaping/conditioning components such as mirrors in the inspection arm unit as taught by Rao in order to control the direction of the light beam in a compact manner.
Response to Arguments
Applicant argues on page 7-8 that the invocation of 35 USC 112(f) is not applicable to all the claim terms at issue. Though this has been considered persuasive for some terms that have well-known structural limitations in the art, such as “electrical contact” and “sealing member”, several terms still warrant invocation of 112(f). These terms include, “stocker installation part”, “cleaning device”, “attaching/detaching device”, “appearance inspection apparatus”, “measuring device”, “conduction check device” and “leakage check device”. These terms are not given sufficient structural description in the claims and also do not have specific well-known structural limitations in the art. They have therefore been interpreted as stated above under “Claim Interpretation
Applicant’s arguments, see page 10, filed 02/17/2021, with respect to the rejection(s) of amended claim(s) 1, under Mayer in view of Minami and Minami in view of Bleeker have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayer, Mishima, Ikehata and Minami.
Applicant’s arguments with respect to amended claim(s) 1 over Minami in view of Bleeker have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795